Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because numeral 51 as described in para 0065 is not labeled in any figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Sensor device having a converter with a flexible electrically conductive converter element and a resetting device.
The disclosure is objected to because of the following informalities: the specification uses claim numbers on para 0010 and 0060.  The use claim numbers in the specification should be avoided as they may change during the prosecution. Appropriate correction is required.
Claim Objections
Claims 1-27 are objected to because of the following informalities:  
Regarding claim 1, line 5, the phrase, “the sectional coverage” should be changed to --sectional coverage--.
Regarding claim 2, line 2, “which is” should be deleted and at line 3, “the bracing of” should be changed to --bracing--.
Regarding claim 3, line 2, “for the enclosure of” should be changed to --which at least partially encloses--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7, 13 and 17 refer to the phrase, “the latter” that is unclear as to what element form the claims is being referred here. It is advisable to include the specific name of the element for clarity and to avoid confusion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heinks et al. (9,297,678) in view of Dugger et al. (2013/0080081) (hereinafter Heinks or Dugger).
Regarding claim 1, Heinks teaches a sensor device (Fig. 8-10) for fitting to an object (6) through which a medium flows, the sensor device, comprising; at least one converter device having at least one flexible converter element (25), the flexible converter element including at least one electrically conductive conductor element (col. 10, lines 8-11), the flexible converter element being for the sectional coverage of the object, transposable to an operating position in which it is at least partially arranged about a longitudinal axis (Fig. 8). Heinks does not teach the converter device further including a resetting device, and further including at least one transmission element which is arranged on the converter element, wherein the resetting device is provided for the setting and/or resetting of the converter element in the operating position.  Dugger teaches the converter device further including a resetting device (housing 104), and further including at least one transmission element (102) which is arranged on the converter element, wherein the resetting device is provided for the setting and/or resetting of the converter element in the operating position. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a resetting device including a transmission element arranged on the converter element as taught by Dugger in the device of Heinks since such an arrangement would provide ease of installing and removing of the transducer elements from the pipe.
Regarding claim 2, Heinks teaches a carrier device (30, 31, 34, Fig. 20) detachably fitted to the converter device for the bracing of the sensor device on the object, and further including a housing which at least partially encloses the converter device (col. 11, lines 62-64).  
Regarding claims 3-7, the claimed features are nothing more than the housing design with respect to the carrier device that can be modified based on the need. 
Regarding claim 8, a thermally-insulating insulation material is arranged within the housing is nothing more than a known feature in order to thermally insulate the sensors with electrically conductive conductors.  
Regarding claim 9, Dugger teaches the carrier device comprises at least one clamping apparatus which is transposable to a clamping position, for the detachable attachment of the sensor device to the object, comprising at least two clamping elements (Fig. 1A, 1D).  
Regarding claims 10-13, Dugger teaches a clamping and latching assembly, however, the clamping and latching assembly as claimed is nothing more than an obvious variant that would function equally to clamp the device onto the pipe.
Regarding claim 14, Heinks teaches at least one magnetization apparatus for the generation of a static or quasi-static magnetic field (abstract).  
Regarding claim 15, Dugger teaches the magnetization apparatus is detachably fastened to the carrier device, by means of at least one clamping connection (Figs 1A, 1D).  
Regarding claims 16-18, designing the magnetization apparatus comprises at least two magnets which are spaced from one another in a parallel direction to the longitudinal axis or by means of the magnets and a magnet carrier of the magnetization apparatus, a magnet guide assembly is configured such that the latter can be displaced and fastened relative to one another, parallel to the longitudinal axis or at least tw
Regarding claims 19 and 22, the resetting device comprising an energy store or the transmission element is arranged on the converter device to apply a force to the converter element in an essentially tangential direction is nothing more than an obvious elements in order to support the components in a functional state.  
Regarding claim 20, the converter device comprising a locating connection device for the clamping of the converter element is nothing more that obvious components for making communication to an external system through the connections.  
Regarding claim 21, Heinks teaches at least two converter devices which are mutually spaced in a parallel direction to the longitudinal axis (Fig. 19).  
Regarding claims 23 and 24, Dugger teaches the transmission element is pivotably mounted about a pivoting axis which is arranged in parallel with the longitudinal axis and arranged on at least two connection regions of the converter element, which are spaced from one another in a parallel direction to the longitudinal axis (Fig. 1A).  
Regarding claim 25, Dugger teaches tabs (106) and locking interfaces (108), however, the converter element configured to constitute drawbar eyes in the connection regions is nothing more than an obvious variant of the teaching of Dugger in order to form a connection.  
Regarding claim 26, Heinks teaches the converter element configured as a flexible plastic plate, incorporating the conductor element (Fig. 13).  
Regarding claim 27, Heinks teaches the converter element oriented in the tangential direction through an angle of at least 45 about the longitudinal axis (Fig. 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            9/15/2021